Citation Nr: 1723615	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  08-27 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating greater than 40 percent for service-connected sacroiliac joint arthrosis and lumbar spondylosis, hereinafter lumbar spine disability.

2.  Entitlement to an effective date earlier than December 19, 2007, for the grant of a total disability rating for individual unemployability due to service-connected lumbar spine and knee disabilities (TDIU).

3.  Entitlement to an extraschedular TDIU prior to September 7, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1980 to November 1983, and from July 1986 to October 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2013 the Board remanded these claims to obtain additional records and afford the Veteran a VA examination.  Although such records were obtained, and lumbar spine examination conducted in September 2013 with a November 2013 addendum opinion regarding employability, the Board again remanded these issues in April 2015 for issuance of an SSOC.  In July 2016 an SSOC was issued, such that there has been substantial compliance with the remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).

The Board observes that the Veteran's representative included the issue of a higher rating for the right knee on his September 2016 Form 646, which mistake was then repeated on the Certification of Appeal in October 2016.  Nevertheless, this issue was decided in an April 2015 Board decision, and is not on appeal at this time.  

The issue of entitlement to an effective date earlier than September 7, 2007, for an extraschedular TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is manifested by symptoms such as limitation of motion and report of pain; however, unfavorable ankylosis has not been present for this period or, incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

2.  The Veteran claimed an increased rating for his lumbar spine August 29, 2007, which is considered as a claim for TDIU, and the Veteran met the schedular criteria for entitlement to a TDIU since September 7, 2007, during which time substantially gainful employment was precluded, given employment as a driver was marginal, and the medical and lay evidence indicated service-connected disabilities precluded physical employment, and consideration of past work experience and education combined with limitations in sitting from service connected disability suggests sedentary employment was also precluded.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for the Veteran's service-connected lumbar spine disability are not met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5239 (2016).

2.  The criteria for an earlier effective date of September 7, 2007, for the award of a TDIU have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2015); 38 C.F.R. §§ 3.159, 3.400, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The appeal of the increased rating claim arises from the Veteran's disagreement with the evaluation assigned following the grant of entitlement to service connection.  Once entitlement to service connection is granted, a claim is substantiated and any defect in notice is not presumed prejudicial, but must be demonstrated by the Veteran.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Such prejudice has not been alleged or demonstrated in this case.  In any event, the Veteran was provided with adequate notice in September 2007 prior to the August 2008 rating decision for the lumbar spine, and in January 2010 prior to the July 2010 rating decision for the TDIU. 

With regard to the duty to assist, the claims file contains the Veteran's service personnel and treatment records, post-service medical records, social security disability records, and lay statements in support of the claims.  The Veteran has not identified or authorized VA to obtain any additional outstanding records that are relevant to the claims decided herein.

In addition, the Veteran was afforded a VA examination in connection with his claim for an increased evaluation for his lumbar spine, in September 2013.  The Board finds that the VA examination in this case is adequate, as it is predicated on a review of the Veteran's medical history as well as on an examination, and it fully addresses the rating criteria.

The Board acknowledges the Court recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  A review of the claims file reveals that the medical examinations and treatment records discussed below demonstrate range of motion testing for the spine; however, these examinations may be deemed inadequate under Correia.  That notwithstanding, in the present decision, the Board is denying disability rating greater than 40 percent for the lumbar spine, because ankylosis is not demonstrated.  As such, the Veteran is already receiving the maximum allowable schedular rating based on limitation of motion and a higher rating under the rating schedule for the lumbar spine requires ankyloses.  The provisions of functional loss are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  Thus, a remand solely for the purpose of obtaining active and passive range of motion of the lumbar spine would serve no useful purpose.  In other words, the requirements of the Correia holding are inconsequential in this case, and, therefore, an examination addressing these ranges of motion is not warranted. 

As the Board is granting an earlier effective date for the claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders, a discussion of VA's compliance with the Veterans Claims Assistance Act of 2000 as to that issue is unnecessary.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran.  Hence, there is no error or issue that precludes the Board from addressing the merits of the appeal.

Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2015).  Where, however, an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue, including degree of disability, shall be given to the claimant.  38 U.S.C. A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Lumbar disability

The Veteran's lumbar disability has been rated as 40-percent disabling from August 29, 2007, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5239.  

In pertinent part, the General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following apply: 

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; or, unfavorable ankylosis of the entire cervical spine warrants a 40 percent rating.  

A 50-percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine. 

A rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. 

An intervertebral disc syndrome (preoperatively or postoperatively) is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is warranted.  With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted.  

Note (1):  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

The Veteran was afforded a VA examination in September 2007 for his lumbar spine.  He reported experiencing flare-ups up to twice weekly lasting up to three hours, requiring complete bedrest.  The Board observes that the treatment records do not show that bedrest was prescribed by a physician.  Range of motion testing revealed 90 degrees of forward flexion, with extreme pain when arising from the bent over position.  Extension was to 10 degrees; lateral flexion was to 10 degrees, bilaterally; rightward rotation was 30 degrees, and leftward rotation was 20 degrees, all with extreme pain present.  Range of motion was not additionally limited following repetitive use.  There were spasms throughout the lumbar region.  There was tenderness to palpation at the coccyx.  Straight leg raising caused pain bilaterally.  Motor strength testing was normal.  Deep tendon reflexes were normal bilaterally.  Decreased sensation of the bilateral distal shins was present.  The Veteran's gait was slow and deliberate.

In October 2007, the Veteran reported experiencing a constant dull pain in his lower spine with periods of sharp pain-like electricity shooting down his legs to his feet, causing him to fall.  It hurt when he bent or straightened his back, and medications did not help.  

The Veteran was afforded a June 2008 VA examination for his spine, at which time he reported experiencing 15 incapacitating episodes during the previous year.  Range of motion testing revealed flexion to 30 degrees, extension to 0 degrees, lateral flexion to 15 degrees bilaterally, and rotation to 10 degrees bilaterally, all with pain.  The Veteran was unable to complete repetitive use testing because of balance problems.  The Board observes that the balance problems were not attributed to the Veteran's spine disability.  Testing revealed decreased strength, decreased sensation on the left foot, and a marked limp.  Diagnosis was of lumbar spondylosis with evidence of a bilateral lumbar radiculopathy. 

Social security disability records show that the Veteran's forward flexion of the spine was to 50 degrees in February 2008 and in October 2009.  

VA treatment records show that a May 2008 magnetic resonance imaging (MRI) of the lumbar spine showed minimal degenerative disc disease with some stenosis of the L4-5 root, and overall mild disease.  In December 2008, there was intermittent low back pain and persistent sciatica.  A March 2010 MRI of the lumbar spine was normal.

In November 2010 the Veteran contended that he should receive a 50-percent evaluation for his back because he reported having unfavorable ankylosis of the entire thoracolumbar spine, and referenced a March 2008 report by Dr. Simmond[s].  The Board has reviewed the March 2008 report by Dr. Simmonds, and finds that there was no reference to ankylosis.  Dr. Simmonds assessed chronic back pain with left radiculopathy.  Later, March 2010 note by Dr. Simmonds indicated there was a normal MRI of the lumbar spine.

Private treatment records from June 2011, indicated that the Veteran was experiencing decreased flexion, pain throughout his range of motion, muscle spasm, and decreased lordosis.  

A September 2013 VA examination of the lumbar spine showed forward flexion was limited to 30 degrees with pain; extension to 10 degrees with pain; right and left lateral flexion to 10 degrees with pain, each; right and left lateral rotation to 15 degrees with pain.  Range of motion was the same following repetitions.  There was no additional limitation of motion; however, functional loss was evident in that there was less movement than normal, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing and or weight bearing.  There was also pain on palpation of the lumbar spine.  There was no intervertebral disc syndrome (IVDS).  Guarding or muscle spasm was evidenced by abnormal gait.  There was no muscle atrophy.  Reflex and sensory exams were normal.  Radiculopathy of the lower extremities caused mild constant pain; moderate intermittent pain; mild paresthesias on the right and moderate paresthesias on the left.  As such, the examiner indicated there was mild radiculopathy on the right and moderate radiculopathy on the left.  There were no other neurologic abnormalities.  The Veteran regularly used crutches.  

Review of the evidence of record reveals that the Veteran's lumbar spine symptomatology does not approach the next higher percentage disability rating for limitation of motion.  With respect to unfavorable ankylosis of the entire thoracolumbar spine, the objective medical evidence of record is pertinently absent any indication that ankylosis exists.  "Ankylosis" is immobility and consolidation of a joint due to a disease, injury, surgical procedure."  See Shipwash v. Brown, 8 Vet.App. 218, 221 (1995) (holding that "ankylosis," for purposes of the VA Schedule for Rating Disabilities, means "immobility and consolidation of a joint due to disease, injury, or surgical procedures" (citing Dorland's Illustrated Medical Dictionary 91 (27th ed. 1988))).  With the exception of the Veteran's claim to experience ankylosis entitling him to a 50-percent rating, neither the medical or lay evidence of record suggests that the Veteran's lumbar spine is immobile.  On the contrary, the record shows that the Veteran has maintained motion, albeit limited motion, throughout the course of the appeal.  Additionally, the competent evidence of record demonstrates that the Veteran has maintained lumbar forward flexion of at least 30 degrees.  

The Board recognizes the Veteran's complaints to include significant pain, muscle spasms, and functional loss as a result of his lumbar disability, interfering with sitting or standing.  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  He is not, however, competent to identify a specific level of disability of the lumbar disorder according to the appropriate diagnostic codes.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than any subjective reports of increased symptomatology at a specific disability level, and further notes that such records take into account the Veteran's reports of symptomatology.  As discussed above, the provisions of 38 C.F.R. §§ 4.40, 4.45,and 4.59, are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

As noted above, the September 2013 VA examiner noted lumbar forward flexion to 30 degrees, limited by pain.  Thus, the evidence shows that the Veteran's reports of pain are contemplated in the current evaluation assigned as it is based on the objectively demonstrated reduced motion.  Thus, even considering functional loss and painful motion, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for an evaluation greater than 40 percent at any time since August 29, 2007.  It bears repeating that the General Rating Formula for Diseases and Injuries of the Spine specifically provide that the assigned ratings are controlling regardless whether there are or are not symptoms such as pain.

Additional staged ratings have been considered for all periods on appeal, and are not appropriate here, where the Veteran's rating is 40 percent for the entire period on appeal.

The Veteran's radiculopathy of the left and right lower extremities is separately service connected.  The Board has considered whether there are other neurological manifestations, but the record has not indicated any additional symptomatology other than the separately service-connected radiculopathy.  Indeed, the September 2013 VA examination indicated no neurologic abnormalities for the lumbar spine.  In so finding, the Board has fulfilled its duty to consider all other neurological impairments of the lumbar spine disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5239 Note (1).

With regard to incapacitating episodes, the evidence of record does not show the Veteran to have had incapacitating episodes, to include bed rest prescribed by a physician, having a total duration of at least 6 weeks during the past 12 months.

The preponderance of the evidence is against a rating greater than 40 percent for a lumbar spine disability, and the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)." 

TDIU (Earlier Effective Date)

The Veteran is currently in receipt of TDIU benefits from December 19, 2007, a date which the RO assigned based on when he reported that he had stopped working, and the Veteran claims he is entitled to an earlier effective date.

Generally, the effective date for an increased rating is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 3.400(o) (2016).  However, in a claim for increased compensation, the effective date may date back as much as 1 year before the date of the application for increase if it is factually "ascertainable that an increase in disability had occurred" within 1 year.  38 U.S.C. § 5110(b)(3).  See Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) (the statute and its implementing regulation require "that an increase in a veteran's service-connected disability must have occurred during the [1] year prior to the date of the veteran's claim in order to receive the benefit of an earlier effective date").

The VA administrative claims process has recognized both formal and informal claims.  See Norris v. West, 12 Vet. App. 413, 416 (1999).  Prior to March 24, 2015, § 3.157(b)(1) of title 38, Code of Federal Regulations, provided that an informal claim for benefits "will" be initiated by a report of examination or hospitalization for previously established service-connected disabilities.  38 C.F.R. § 3.157(b)(1) (eff. to Mar. 23, 2015); see also Massie v. Shinseki, 25 Vet.App. 123, 132 (2011) ("It is self-evident that the purpose of § 3.157(b)(1) is to avoid requiring a veteran to file a formal claim for an increased disability rating where the veteran's disability is already service connected and the findings of a VA report of examination or hospitalization demonstrate that the disability has worsened."), aff'd, 724 F.3d 1325 (Fed. Cir. 2013).  Moreover, a request for TDIU is "not a separate claim for benefits," and is best analyzed as a request for an appropriate disability rating, either "as part of the initial adjudication of a claim, or... as part of a claim for increased compensation."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009) (TDIU "is implicitly raised whenever a pro se veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating").

To be eligible for a TDIU rating, a claimant must be unable to secure or maintain a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (2016); see also Dalton v. Nicholson, 21 Vet.App. 23, 32 (2007).  Section 4.16(a) provides that marginal employment is not substantially gainful employment and, for purposes of this section, identifies two situations in which marginal employment may be found to exist.  38 C.F.R. § 4.16(a).  First, "marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed . . . the poverty threshold for one person."  Id.  Second, marginal employment "may . . . be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold."  Id.

Marginal employment "generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census [hereinafter Census Bureau], as the poverty threshold for one person," and is not considered substantially gainful employment).  Here, the Veteran reported on his December 2009 Form 21-8940, Application for Increased Compensation Based on Unemployability, that his most recent employment was as a driver from February 2005 to December 2007, during which time he was reportedly compensated $600 a month, which is $7,200 annually.  As such, the Veteran's reported earnings during this time were below the poverty threshold for each respective year.  The Board is aware that, as will be further discussed below, the Veteran also indicated he was compensated $300 a day for one day a week over the course of a month, which is more than the reported $600 a month.  The Board finds that the social security questionnaire requested an estimated amount be reported, whereas the Form 21-8940, where the Veteran reported earning $600 a month, did not phrase the request in terms of an estimate.  The Board finds that the Veteran was marginally employed since February 2005.

The Veteran's service-connected sacroiliac joint arthrosis and lumbar spondylosis was rated 10 percent disabling prior to August 29, 2007, and 40 percent thereafter; he had separate 10-percent disability ratings for radiculopathy of each lower extremity, from August 29, 2007, and a 20-percent rating for left lower extremity radiculopathy from December 21, 2009; a 30-percent rating for right knee degenerative joint disease with limitation of flexion from September 7, 2007; a 20-percent rating for right knee degenerative joint disease with limitation of extension from September 7, 2007; a 10-percent rating for right knee instability, from September 7, 2007; a 20-percent rating for left shoulder strain status-post rotator cuff repair (non-dominant) from April 24, 2012; a 10 percent rating for tinnitus from October 2, 1989; a 10-percent rating for right elbow strain (limitation of extension) (dominant) from April 24, 2012; a 10-percent evaluation for right elbow strain limitation of supination from April 24, 2012; a 10-percent evaluation for left elbow strain since April 24, 2014; and a noncompensable rating for bilateral hearing loss, perforation of the left ear drum, and fracture of the nose, each from October 2, 1989; and a noncompensable rating for surgical scar, status post left rotator cuff repair associated with left shoulder strain status post rotator cuff repair (non-dominant) from June 15, 2016.  His combined disability rating was 20 percent prior to August 29, 2007, 60 percent from August 29, 2007 with bilateral factor for radiculopathy of the lower extremities; 80 percent from September 7, 2007, with bilateral factor for the right knee limited extension, flexion and instability, and for radiculopathy of the lower extremities; 90 percent from April 24, 2012, with additional bilateral factor for left and right elbow and left shoulder.  The Veteran was awarded a TDIU on the basis of his service-connected disabilities, effective December 19, 2007.  

VA treatment records from 2006 shows that the Veteran reported completing twelve years of eduction.  At his September 2007 lumbar examination the Veteran reported being employed as a driver, but his lumbar spine problems were affecting his occupation in that he could not feel the gas and brake pedals, and experienced increased pain when sitting.  He reported that this precluded him from effective activity on his job.  In June 2008, the Veteran reported he last worked as a driver in December 2007, when he stopped due to his back problems.  

Social security disability records show that in March 2008 the Veteran reported his work history included work as a driver beginning in 2005, and as a janitor, cashier, sales person, and correctional officer prior to that.  The Veteran reported making an estimated $300 a day and working one day a week as a driver, which the Board observes would correspond to $1,200 monthly.  In October 2009, the Veteran reported that he had completed twelve years of education and received his GED.  The social security disability records indicated that considering the Veteran's past work experience as a correctional officer, automobile salesman, and janitor, such work was beyond his exertional capacity.

As previously noted, in his Application for Increased Compensation based on Unemployability, dated in December 2009, the Veteran reported that he worked as a driver from February 2005 to December 2007, and earned $600 a month.  

The Veteran's spine and knee were examined by VA in September 2013, the examiner noted that he was unable to stand for extended periods due to his knee, and unable to sit or stand for extended times due to his back.  He opined that the Veteran would be unable to secure and maintain substantially gainful employment in a manual field due to his back or his knee pain since December 21, 2009.  He also indicated that the Veteran would not be unable to secure and maintain substantially gainful employment in a sedentary position.  The examiner opined that based on a normal MRI report of the spine, and a report showing mild degenerative joint disease of the right knee, that it was unlikely the Veteran would have been considered totally disabled prior to December 21, 2009.

An October 2014 VA examination of the knee indicated that the Veteran reported he last worked in 2009 as a driver.  The Board observes that this is contradictory to other evidence of record.  In any case, all evidence prior to this indicates that the Veteran last worked as a driver in December 2007.  

The Veteran is currently in receipt of TDIU effective December 19, 2007.  Indeed the evidence shows that the Veteran has consistently reported interference with his work, evidenced by difficulty with standing and sitting since at least September 2007.  The examiner found the Veteran was unable to obtain or maintain physical or manual employment since December 21, 2009.  Weighing the medical and lay evidence, and resolving every reasonable doubt in the Veteran's favor, the Board concludes that the evidence suggests he was unable to obtain or maintain substantially gainful employment since at least September 2007 due to his service-connected disabilities and in consideration of his twelfth grade education and work experience in physically demanding jobs, combined with restrictions on his ability to sit or stand for prolonged periods.  .

The Veteran claimed entitlement to an increased rating for his lumbar spine August 29, 2007.  The Veteran met the schedular criteria for entitlement to a TDIU September 7, 2007.  Although there is contradictory evidence regarding whether the Veteran's last day worked was in December 2007 or 2009, the question before the Board is whether an effective date earlier than December 19, 2007, is warranted, such that the Board's focus is on the evidence prior to this time.  As such, the Board finds the Veteran's work constituted marginal employment at the time of the increased rating claim for the lumbar spine.  Under 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400(o)(2), in cases involving a claim for higher compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if the claim is received within one year from that date.  The Board must now look to the evidence to determine when it was "factually ascertainable" that the criteria for TDIU were met.

In this case, resolving all reasonable doubt in the Veteran's favor, the evidence demonstrates that the Veteran was marginally employed because of service-connected lumbar and knee disabilities, and it is factually ascertainable that the Veteran was unemployable due to service-connected disability as of September 7, 2007.  September 7, 2007, is the earliest date the Veteran met the schedular requirements for TDIU, with at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more, and the Veteran was unable to obtain or maintain substantially gainful employment.  Specifically, the Veteran was in receipt of an 80 percent combined rating from September 7, 2007, with bilateral factor for the right knee limited extension, flexion and instability, and for radiculopathy of the lower extremities, and the individual lumbar spine disability rating was 40 percent at that time.  As such, an earlier effective date of September 7, 2007, for a schedular TDIU is warranted.


ORDER

A rating greater than 40 percent for lumbar spine disability is denied.  

An effective date of September 7, 2007, for the award of a TDIU is granted, subject to the controlling regulations applicable to the payment of monetary benefits


REMAND

First, for entitlement to TDIU prior to September 7, 2007, remand is required for the referral of consideration of an extraschedular TDIU.  The Veteran does not meet the schedular requirements for consideration of a total rating based on individual unemployability prior to September 7, 2007.  38 C.F.R. § 4.16(a).  He has, however, submitted evidence suggesting that his service-connected disabilities prevented him from maintaining substantially gainful employment prior to that date.  See December 2009 Application for Individual Compensation Based on Unemployability (showing compensation below the poverty level since February 2005).  Thus, consideration of his claim for a total rating based on individual unemployability prior to September 7, 2007, under 38 C.F.R. § 4.16(b) is warranted.  The Board may not assign an extraschedular rating in the first instance because the authority for doing so is vested in VA's Director of Compensation Service.  The Board may, however, consider whether remand to the RO for referral to the Director of Compensation Service is warranted.  See 38 C.F.R. § 4.16(b).  As there is evidence of marginal employment prior to the date of the schedular criteria being met, the Veteran's TDIU claim must be referred for extraschedular consideration of TDIU, for the period prior to September 7, 2007.  See Wages v. McDonald, 27 Vet. App. 233, 236 (2015).

Accordingly, the case is REMANDED for the following action:

1.  After reviewing the record and conducting any additional development deemed necessary, in accordance with 38 C.F.R. § 4.16(b), refer the issue of entitlement to a TDIU for the appeal period prior to September 7, 2007, to VA's Director of Compensation Service for adjudication.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).






______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


